Opinion by
Orlady, J.,
From the record in this case it appears that subsequent to a report by a master in favor of the libellant, an order was made to reopen the hearing so as to allow additional testimony to be taken, and when the case was finally presented to the court, a mass of testimony which had been taken by the commissioner and also his first report had mysteriously disappeared. The court had made a hasty examination of the first report; its impression in regard thereto was not changed by the subsequent testimony and a final decree was entered in favor of the libellant, from which the respondent appealed. All the recent decisions of our appellate courts require full proof of a sufficient cause for divorce, and a careful examination by the courts of all the testimony. This duty is as imperative on the courts of last resort as it is on the common pleas. It may be difficult and expensive to supply the lost evidence, but this does not relieve this court of its bounden duty to have the full record before it when a final decree is made. Of whatever drudgery the court of original jurisdiction may relieve itself, in this class of cases, by appointing an examiner, neither it nor we can escape the burden of a careful consideration of the evidence in order to ascertain whether it does in very truth establish the statutory grounds for a divorce: Middleton v. Middleton, 187 Pa. 612; Hull v. Hull, 14 Pa. Superior Ct. 620; Howe v. Howe, 16 Pa. Superior Ct. 193.
The decree entered is reversed and a procedendo awarded.